DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on May 23, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26, 36, 51 and 66 have been amended.
Claims 79-86 have been added.
Claims 1-25 have been canceled.
Claims 26-86 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

Response to Amendments
Applicant’s amendments to claims 26, 36, 51 and 66 have been acknowledged.

 Response to Arguments
Applicant’s arguments have been considered, but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 11,018,724 B2) in view of Khan (US 2015/0348000 A1).

Claim 26

Xie discloses the following limitations:

An apparatus for a point of sale transaction, the apparatus comprising: 

a processor; (see at least abstract).

a secure element; and (see at least abstract and figure 1A-1C).

a near field communications (NFC) device, (see at least figure 1A-1C).

the apparatus to securely provide communications including payment information between the secure element and a service provider via the NFC device; (see at least column 2 lines 5-67-the portable device is configured to conduct e-commerce and m-commerce; column 3 lines 1-20 and column 14 lines 15-30- The NFC interface facilitates the data exchange between the reader and the application being loaded and executed in the emulator, and keys in a secure element facilitate subsequent transaction between the device and a service provider).

the secure element operably coupled with the NFC device to communicate the payment information between a vendor and the service provider to process the payment; (see at least figure 2A, column 2 lines 5-67 and column 15 lines 30-40-Secure element supporting e-purse is responsible for updating security keys to stablish appropriate channels for interaction between a payment server and the applets, wherein the e-purse applets acts as a gatekeeper to regulate or control the data exchange).

by generation of a security packet to verify the payment information for the transaction; and (see at least figures 4A, 6D, column 14 lines 15-20, column 15 lines 5-10, column 23 lines 5-30 and column 28 lines 30-65).

the apparatus to receive an approval responsive to the payment information  for the payment. (see at least figures 4A-4B, 6D, column 20 lines 35-45, column 23 lines 5-30 and column 28 lines 30-65).

Regarding the following limitation:

the payment information comprising a random number to identify the payment instrument to the service provider.

Xie in at least column 28 lines30-65 discloses a random number used for establishing secured communication, also Khan in at least paragraph 0040 evidences that providing a random number generated by a secure element during wireless communication is known in the art.  It would have been obvious to an ordinary skill in the art at the time the invention was filed to combine the teachings in Khan and Xie in order to improve security on wireless financial transactions.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 27
Furthermore Xie discloses the following limitations:

wherein the secure element comprises logic to start a payment session with the service provider and to activate the NFC device to process the payment for the vendor (see at least figure 2A, column 2 lines 5-67 and column 15 lines 30-40-Secure element supporting e-purse is responsible for updating security keys to stablish appropriate channels for interaction between a payment server and the applets, wherein the e-purse applets acts as a gatekeeper to regulate or control the data exchange).

Claim 28
Furthermore Xie discloses the following limitations:

wherein the NFC device comprises a near field communication radio and an antenna to communicate (see at least figure 1A).

Claim 29
Furthermore Xie discloses the following limitations:

wherein the NFC device and the secure element reside on a same die (see at least figure 1A). 

Claim 30
Furthermore Xie discloses the following limitations:

wherein the NFC device and the secure element reside in a same chip package (see at least figure 1A and column 6 lines 15-35). 

Claim 31
Furthermore Xie discloses the following limitations:

further comprising a Bluetooth communications device (see at least abstract and figure 5B).

Claim 32
Furthermore Xie discloses the following limitations:

wherein the secure element comprises logic to communicate a message to a user to prompt the user for data to authenticate the user (see at least figure 4A and column 2 lines 30-55).

Claim 33
Furthermore Xie discloses the following limitations:

wherein the apparatus comprises logic to prompt the user for a personal identifier (see at least figure 4A and column 2 lines 30-55).
 .

Claim 34
Furthermore Xie discloses the following limitations:

wherein the personal identifier comprises a personal identification number (PIN) (see at least figure 4A and column 2 lines 30-55).
 .

Claim 35
Furthermore Xie discloses the following limitations:

wherein the secure element comprises logic to dynamically bind the certified POS device to the service provider to process the payment by a user of the certified POS device for the vendor. (see at least column 2 lines 5-67, column 3lines 1-20 and column 14 lines 15-30- The NFC interface facilitates the data exchange between the reader and the application being loaded and executed in the emulator, and keys in a secure element facilitate subsequent transaction between the device and a service provider).

Claim 37
Furthermore Xie discloses the following limitations:

wherein the communications device comprises a cellular radio coupled with an antenna for cellular communications (see at least figure 6A).

Claim 38
Furthermore Xie discloses the following limitations:

wherein the communications device comprises a radio coupled with an antenna array for Wi-Fi communications. (see at least abstract, figures 5B and 6A).

Claim 41
Furthermore Xie discloses the following limitations:

 further comprising a display with a touch screen for communication with a user (see at least abstract, column 6 lines 1-5 and figure 6D).

Claim 42
Furthermore Xie discloses the following limitations:

 further comprising audio input-output (I/O) for communication with a user (see at least abstract, column 6 lines 1-5 and figure 6D).

Claim 43
Furthermore Xie discloses the following limitations:

further comprising a secure element agent to secure communications with the secure element (see at least column 20 lines 5-15 and column 21 lines 25-35).

Claim 79
Furthermore Xie discloses the following limitations:

wherein the security packet comprises a cryptogram (see at least column 14 lines 5-45 and column 28 lines 45-65). 

Claim 80
Furthermore Xie discloses the following limitations:

 wherein the security packet comprises an encrypted packet (see at least  figure 6 D, column 14 lines 5-45, column 15 lines 5-10 and column 28 lines 45-65).


As per claims 36, 39-40, 44-78 and 81-86, claims 36, 39-40, 44-78 and 81-86 recite substantially similar limitations to claims 1-35 & 79-80 and are therefore rejected using the same art and rationale set forth above.    


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ARIEL J YU/           Primary Examiner, Art Unit 3687